Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Information Disclosure Statement
[0007] lists U.S. Pat.# 7794291, 9761960, 9577354; [0052] lists U.S. Pat.# 9343823; [0053] lists U.S. Pat.# 9689416.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, lines 1-2, regarding “the conductor includes a core and a plurality of conductive strands encircling the core” this limitation was mentions in claim 19, lines 5-6.  Therefore, this limitation should either be deleted or reworded.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, lines 2-3 state “…such that between 20% and 100% of a radial thickness of the conductive strands that encircle the core, and more preferably between 30% and 80% of the radial thickness of the conductive strands…”, it is unclear what this limitation is conveying.   Claim 21 appears to possibly say that the penetrating fastener penetrates between 20%-100%, preferably 30%-80%, of the conductive strands that encircle the core.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2731556 A1 (herein FR556).
In reference to claim  19, FR556 teaches a method of clamping a conductor within a fastening system (fig. 1), comprising the steps of. providing a conductor clamp (1) having a conductor cavity (i.e. the portion of 1 that receives 28) extending along the length thereof and including a plurality of threaded openings (i.e. opening that receive 15; fig. 3 and 18 fig. 1) providing ingress into the conductor cavity; 22CCI201582 inserting a conductor (28) into the conductor cavity, the conductor having a core and a plurality of conductive strands encircling the core (28 is a multi-stranded cable);  providing a clamp fastener (15), having a second end region with a keeper (21; fig. 3); extending the clamp fastener through a first of the threaded openings; providing a penetrating fastener (18), having a second end region with a penetrating portion (27); extending the penetrating fastener through a second of the threaded openings; tightening the clamp fastener, to clamp the conductor against the conductor clamp; and tightening the penetrating fastener, to penetrate at least a portion of the conductor.
In reference to claim  20, FR556 teaches the conductor (28) includes a core (i.e. the inner strands) and a plurality of conductive strands (i.e. the outer strands) encircling the core, the step of tightening the penetrating fastener further comprising the step of penetrating the conductive strands sufficient to reach near the core.  
In reference to claim  21, FR556 teaches wherein the step of tightening the penetrating fastener penetrates at least a portion of the conductor such that between 20% and 100% of a radial thickness of the conductive strands that encircle the core, and more preferably between 30% and 80% of the radial thickness of the conductive strands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peltier et al. US 20170187128 A1 in view of Sweeney et al. US 7699669 B2.
In reference to claim 15, Peltier teaches a penetrating fastener (fig. 1) form use in association with an electrical transmission line repair device, the penetrating fastener comprising: a threaded bolt (5, 11, 9) having a first end (near lead line 5) and a second (near lead line 9) end region, with a tool engaging structure (3) at the first end; a penetrating section (17, 19) at the second end region of the threaded bolt, the penetrating section having a penetrating portion with a proximal end (31) and a distal end (33).
However Peltier does not teach a penetrating attachment coupled to the second end region of the threaded bolt, the penetrating attachment having a penetrating portion with a proximal end and a distal end, the penetrating portion having a frustoconical configuration terminating with a tip portion and defined by a side surface between the proximal end and the distal end.
It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Sweeney teaches of an attachment (38; fig. 5) coupled to the second end region (near lead line 48) of the threaded bolt (22; fig. 5), the attachment having a portion with a proximal end (40) and a distal end (near lead line 38b).  Using the teachings of Sweeney to modify Peltier to arrive at the results of claim 15 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Sweeney, as taught by Sweeney col. 1, lines 48-67 through col. 2, lines 1-2, in order to minimize periodic maintenance and prevent a failed connection by allow the attachment to rotate relative to the threaded bolt in the connector.
Further, Peltier does not teach the penetrating portion having a frustoconical configuration terminating with a tip portion and defined by a side surface between the proximal end and the distal end.
It would have been obvious at the time of the claimed invention to change the shape of the penetrating portion to have a frustoconical configuration terminating with a tip portion and defined by a side surface between the proximal end and the distal end, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the penetrating portion to have a frustoconical configuration with a tip portion and defined by a side surface between the proximal end and the distal end.  The penetrating portion is still able to penetrate the conductor and establish electrical connection, therefore new results are not produced.
 Regarding the limitation “for use in association with an electrical transmission line repair device”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).


Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A fastening system comprising: - a conditioner clamp having an upper assembly and a lower assembly attachable together to define a conductor cavity therebetween, with at least one threaded opening providing ingress into the conductor cavity; and - a penetrating fastener extendable through the at least one threaded opening, the penetrating fastener having a threaded bolt and a penetrating portion with a proximal end at a second end region of the threaded bolt and a distal end spaced therefrom, the penetrating portion having a frustoconical configuration terminating at a tip portion, with the tip portion configured to penetrate into a conductor positioned within the conductor cavity, thereby directing a compression force onto a core of the conductor.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         07/19/2022